DTJFFY, J.—
The question of the validity of the ordinances here discussed is not without difficulty; but it has been decided by Judge Dawkins in the Circuit Court, and I shall merely apply his decision to this case. The ordinances will be treated as valid.
Upon the testimony I find these facts: This footway was in a state of good repair, measured by a reasonable standard for brick pavements laid in sand. It was unbroken. But it was worn; and its grade was irregular, considerably at variance with that fixed by the curbing, and sloping too much for modern standards of good grading. I conclude that in these respects the footway was such that the City Engineer was acting within the authority conferred upon him by the ordinances when he ordered the repaving, and that the charge imposed upon the abutting owner as a consequence of the Engineer’s decision was legal and valid.
The abutting owner’s prayer for an injunction cannot therefore be granted, and the bill will be dismissed.